Citation Nr: 1724999	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include arthritis and a total knee replacement, to also include as secondary to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a left knee disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a right ankle disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a left ankle disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for a bilateral hand disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for a bilateral wrist disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1973 with service at Camp Lejeune, North Carolina, during a period of contaminated water exposure.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the appeal is currently with the RO in Louisville, Kentucky. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran's bilateral knee and ankle disorders are not related to military service, to include water contamination at Camp Lejeune.  

2.  The Veteran's bilateral hand and wrist disorders are not related to military service, to include water contamination at Camp Lejeune.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, to include arthritis and a total knee replacement, to also include as secondary to contaminated water at Camp Lejeune, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a right ankle disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a left ankle disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a bilateral hand disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a bilateral wrist disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as a VA examination records are associated with the claims file.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran was not provided with a VA examination for his right knee, left ankle, bilateral wrist, and bilateral hand disabilities.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

In this instance, the Board finds that while there is competent evidence of a current disability, there is no evidence suggesting that the degenerative joint disease of the above joints manifested during service or the applicable presumptive period.  Additionally, there is no indication that the disabilities may be associated with his service or his service-connected disabilities of hearing loss and tinnitus.  As multiple McLendon standards have not been met, the Board finds that an examination of these disabilities is warranted at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is claiming entitlement to service connection for a bilateral knee disability, bilateral ankle disability, bilateral hand disability, and bilateral wrist disability.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 are amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  They do not apply retroactively to claims previously adjudicated. 

The amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: Adult leukemia, Aplastic anemia and other myelodysplastic syndromes, Bladder cancer, Kidney cancer, Liver cancer, Multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease.  

In addition, the amendments establish a presumption that these individuals were disabled during the relevant period of service, thus establishing active military service for benefit purposes.  Under this presumption, affected former reservists and National Guard members would have veteran status for purposes of entitlement to some VA benefits.  This amendment implements a decision by the Secretary of Veterans Affairs that service connection on a presumptive basis is warranted for claimants who served at Camp Lejeune and later develop certain diseases.

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

In this case, the Board determines that service connection is not warranted based on the evidence of record.  

Initially, the Board notes that when evaluating the Veteran's claims, the Board considered his statement that he was exposed to water contaminants at Camp Lejeune, North Carolina.  The Board concedes that he served at Camp Lejeune, North Carolina during a period of contaminated water exposure.  However, a key requirement for a presumptive grant of service connection based on exposure to the water contamination is that a veteran has one of the above enumerated diseases under 38 C.F.R. § 3.307 and 3.309.  With respect to the presumptive service connection provisions set out above, the Veteran's degenerative joint disease is not included among the presumptive diseases.  Accordingly, the evidence must substantiate an actual nexus between the claimed disorders and service.  The Board will conduct a full service connection analysis below.

The Veteran's service treatment records do indicate a number of symptoms related to the claims on appeal.  For example, after a July 1971 motorcycle accident the Veteran complained of left knee pain and was diagnosed with chondromalacia patella and bipartite patella.  Additionally, he twisted his left knee other times during service.  With regards to his right ankle, he was diagnosed with a right ankle sprain in June 1972 after sustaining an injury when jumping off a pier.  However, it does not appear that his left knee and right ankle symptoms during service are representative of chronic disorders.  There are no other complaints of pertinent symptomatology during service.  No pertinent complaints were noted on his separation examination.  

Additionally, service treatment records do not reflect complaints of, treatment for, or a diagnosis related to right knee, left ankle, bilateral wrist, and bilateral hand disabilities while in service.  The Board finds that his degenerative joint disease did not manifest to a compensable degree within one year of service.  See 38. C.F.R. 3.307, 3.309.  

In fact, the post-service evidence does not reflect symptoms related to degenerative joint disease in his knees, ankles, hands, and wrists for many years after the Veteran left active service.  The post-service evidence does not reflect symptoms related to his disabilities until March 2009 at the earliest.  The Board emphasizes that because he left active service in 1973, it was not until approximately 36 years later that evidence demonstrated one of the above disabilities.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a the above disorders, as they may not be diagnosed by unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this regard, the Board determines that the Veteran's reported history of continued symptomatology since active service is not credible.  In addition to the fact that no pertinent symptoms were mentioned at his separation physical examination, no medical records exist showing that he sought treatment for the disorder until many years after discharge.  In fact, the Board notes that he initially did not specifically assert that he has suffered from his bilateral knee and ankle disabilities since service.  Although he asserted that his disabilities are due to military service, he never actually stated that he has suffered from those disabilities since military service.  He only made that assertion when filing his claim for bilateral hand and wrist disabilities - after he had been previously denied service connection for the other disabilities.  These statements prevent the Board from relying on his statements regarding a continuity of symptoms.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

With regards to his left knee, the Board assigns significant probative value to the opinion of the December 2010 VA examiner who evaluated the Veteran's symptoms.  After a thorough examination of the Veteran and a review of the claims file, the examiner determined that the Veteran's left knee disability is less likely than not related to military service.  In making that determination, the examiner observed that his examinations were normal in service and his separation examination was normal.  There was also no documented complaint or treatment until 2009.  The injury in service appears to have been resolved by the time he discharged.  When he again had problems in 2009-2010, both knees seemed to be equally involved.  The mild bilateral degenerative joint disease would be consistent with his age, in the examiner's opinion.  

With regards to his right ankle, the Board assigns significant probative value to the opinion of the December 2010 VA examiner who evaluated the Veteran's symptoms.  After a thorough examination of the Veteran and a review of the claims file, the examiner determined that the Veteran's right ankle disability is less likely than not related to military service.  In making that determination, the examiner observed that there was no further note after the one ankle sprain in service and he had a normal separation examination.  There was no further documentation until April 2009 when there was a complaint of ankle pain and an x-ray showed mild degenerative joint disease.  

With regards to his right knee, left ankle, bilateral wrist, and bilateral hand disabilities, there are no treatment records establishing that the Veteran's disabilities are related to active duty, nor has any physician asserted that such a relationship exists.  As noted above, there is no medical evidence from the Veteran indicating any kind of relationship connecting his above disabilities with his military service.  There is a 36 year gap between his military service and his recent diagnoses of right knee, left ankle, bilateral wrist, and bilateral hand degenerative joint disease.  Additionally, the evidence presented by the Veteran does not include any medical opinions suggesting a relationship between his disabilities and his military service.

The Board concludes that service connection for bilateral knee, bilateral ankle, bilateral hand, and bilateral wrist disabilities is not warranted.

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disabilities to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from the symptoms of the claimed disabilities, he is not competent to provide a medical opinion linking those disabilities with his military service.  Such medical diagnoses and nexuses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disabilities to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

1.  Service connection for a right knee disability, to include arthritis and a total knee replacement, to also include as secondary to contaminated water at Camp Lejeune, is denied.

2.  Service connection for a left knee disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune, is denied.

3.  Service connection for a right ankle disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune, is denied.

4.  Service connection for a left ankle disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune, is denied.

5.  Service connection for a bilateral hand disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune, is denied.

6.  Service connection for a bilateral wrist disability, to include arthritis, to also include as secondary to contaminated water at Camp Lejeune, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


